Citation Nr: 1451752	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958.  He died in January 2011 and the appellant is his surviving spouse.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Pension Management Center.

In January 2014, the appellant testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.


FINDING OF FACT

The Veteran did not have active service during a period of war. 


CONCLUSION OF LAW

The criteria for eligibility for death pension benefits are not met.  38 U.S.C.A. §§ 101, 1521, 1541(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  This is the situation in the instant appeal, where the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

Death pension is a benefit payable to a Veteran's surviving spouse upon the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4); 3.23(a)(5), (d)(5). 

A "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  Most relevant here, according to 38 C.F.R. § 3.2, the Korean conflict is defined as the period beginning on June 27, 1950, through January 31, 1955.  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B), (33); 38 C.F.R. § 3.2(f), (i).

In this case, the Veteran does not meet the basic eligibility requirements for his spouse to receive a death pension, because the entirety of his service was in peacetime.  The Veteran's Report of Discharge (DD Form 214) reflects service from April 16, 1956, through April 17, 1958.  These dates do not fall within a period of war for pension purposes.  38 C.F.R. § 3.2.  The appellant does not claim that the Veteran had any other active service.  

The Board thus finds that the Veteran did not serve during a period of war.  For this reason, the Veteran does not meet the basic eligibility requirements for his surviving spouse to receive death pension benefits, and such benefits are therefore denied.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3.


ORDER

Death pension benefits are denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


